                                          Case 20-15173-RAM                      Doc 2         Filed 05/08/20                Page 1 of 3


 Fill in this information to identify the case:
 Debtor name Midtown Campus Properties, LLC
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF                                                                                     Check if this is an
                                                FLORIDA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Sauer Incorporated                                             General                 Unliquidated                                                                    $820,983.37
 11223 Phillips Pkwy                                            Contractor              Disputed
 Dr. E                                                                                  Subject to
 Jacksonville, FL                                               Net of deductive        Setoff
 32256                                                          change orders in
                                                                the amount of
                                                                $2,047,438.63
                                                                (estimated)
 305 Power Corp.                                                                                                                                                                  $0.00
 7918 SW 165th Ct.
 Miami, FL 33193
 ADT Security                                                                                                                                                                     $0.00
 Services
 PO Box 371878
 Pittsburgh, PA
 15250-7878
 Advanced                                                                                                                                                                         $0.00
 Reprographics, Inc.
 2207-A NW 13th St
 Gainesville, FL
 32609
 Argos USA LLC                                                                                                                                                                    $0.00
 2858 Sidney Ave
 Orlando, FL 32810
 Asset Campus                                                   Leasing Agent                                                                                                     $0.00
 Housing
 950 Corbindale Rd.
 Suite 300
 Houston, TX 77024
 AT&T                                                                                                                                                                             $0.00
 Bankruptcy Dept.
 PO Box 309
 Portland, OR 97207
 AVP Construction                                                                                                                                                                 $0.00
 Inc.
 18338 NW 68th Ave.
 Unit J
 Hialeah, FL 33015

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                          Case 20-15173-RAM                      Doc 2         Filed 05/08/20                Page 2 of 3



 Debtor    Midtown Campus Properties, LLC                                                                     Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Becker & Poliakoff,                                                                                                                                                              $0.00
 P.A.
 1 E. Broward Blvd.
 #1800
 Fort Lauderdale, FL
 33301
 Bob Barricades                                                                                                                                                                   $0.00
 921 Shotgun Road.
 Fort Lauderdale, FL
 33326
 Bozeman Services                                                                                                                                                                 $0.00
 7499 NE 132nd
 Place
 Eastlake Weir, FL
 32133
 Brooks Building                                                                                                                                                                  $0.00
 Solutions
 4501 Beverly Ave.
 Jacksonville, FL
 32210
 C. David Coffey,                                                                                                                                                                 $0.00
 P.A.
 300 E. University
 Ave.
 Suite 110
 Gainesville, FL
 32601
 C.E. Windows &                                                                                                                                                                   $0.00
 Doors
 9500 E. Calusa Club
 Dr.
 Miami, FL 33186
 Capital Steel, Inc.                                                                                                   Unknown                   Unknown                   Unknown
 6260 S Tex Point
 Delray Beach, FL
 33448
 Capital Steel, Inc.                                                                                                                                                              $0.00
 6260 S Tex Point
 Delray Beach, FL
 33448
 Carolinas                                                                                                             Unknown                   Unknown                   Unknown
 Construction
 Solutions
 PO Box 791638
 Charlotte, NC 28206
 Cellucrete                                                                                                            Unknown                   Unknown                   Unknown
 Corporation
 11905 NW 99th Ave.
 Hialeah, FL 33018
 Century Plumbing                                                                                                                                                                 $0.00
 Wholesale, Inc.
 901 SW 69th Ave.
 Miami, FL 33144

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                          Case 20-15173-RAM                      Doc 2         Filed 05/08/20                Page 3 of 3



 Debtor    Midtown Campus Properties, LLC                                                                     Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Champ Plumbing                                                                                                        Unknown                   Unknown                   Unknown
 Corp.
 3555 NW 52nd St.
 Miami, FL 33142




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
